Citation Nr: 0023067	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-01 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to a compensable evaluation for excision bone 
spur left great toe and heel spur, plantar fascia, left foot.

3.  Entitlement to a compensable evaluation for a fracture, 
navicular right foot and excision bone spur right great toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from January 1967 to January 
1970 and from April 1972 to May 1989.  These matters come 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  There is no medical evidence of a current diagnosis of 
bilateral carpal tunnel syndrome.  

3.  The veteran's service connected fracture, navicular right 
foot and excision bone spur, right great toe is manifested by 
ankle dorsiflexion to 10 degrees and plantar flexion to 40 
degrees, sufficient functional limitation to require the use 
of an ankle and foot orthosis, pain and evidence of 
degenerative arthritis of the right mid foot joint, all to be 
considered the equivalent of no more than a moderately severe 
foot injury.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral carpal tunnel syndrome is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a 20 percent disability evaluation for 
fracture, navicular right foot and excision bone spur, right 
great toe have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.71a, 
Diagnostic Codes 5284-5003 (1999). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presents three issues on appeal.  First, he 
argues that he is entitled to service connection for 
bilateral carpal tunnel syndrome.  He also contends that he 
is entitled to compensable disability evaluations for 
excision, bone spur left great toe and heel spur, plantar 
fascia left foot and for fracture, navicular right foot and 
excision bone spur, right great toe.  The veteran's claim of 
entitlement to a compensable disability evaluation for 
excision, bone spur left great toe and heel spur, plantar 
fascia left foot is addressed in the Remand following this 
decision.   

Entitlement to service connection for bilateral carpal tunnel 
syndrome.

As a general rule, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

However, the initial question before the Board is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease. See Epps v. Gober, 126 F.3d 1464, 1467-
1468 (Fed. Cir. 1997).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to substantiate service incurrence.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require competent medical 
evidence to relate the veteran's present disability to his or 
her post service symptoms.  See Savage, 10 Vet. App. at 497-
98.

The veteran's service medical records are negative for 
treatment for or a diagnosis of bilateral carpal tunnel 
syndrome.  The veteran's service medical records show that 
from August 1972 to November 1978 the veteran was treated for 
lacerations to several fingers, a contusion to the left 
forearm, pain and muscle cramps in both forearms, dull pain 
in his left wrist associated with redness and edema around 
the radial bone, infection of the right thumb, and trauma to 
a finger on his right hand. 
From April 1981 to November 1988, the veteran was treated for 
tendinitis, lacerations and traumas to his right hand, 
radiating pain into his right elbow in connection with chest 
pain, left arm numbness and shooting pain.  There is no 
indication that the veteran was treated for or diagnosed with 
bilateral carpal tunnel syndrome during service. 

Further, a review of the record does not show that the 
veteran received any post-service medical treatment for 
bilateral carpal tunnel syndrome or that he has been 
diagnosed with the same.  Without evidence of a current 
disability, and a medical opinion linking a current 
disability to service, the veteran has not submitted a well-
grounded claim.  While the veteran believes that he currently 
has bilateral carpal tunnel syndrome, as a lay person, he is 
not competent to offer an opinion that requires medical 
expertise, such as whether he in fact has bilateral carpal 
tunnel syndrome and whether the underlying cause of the 
disorder is related to his period of service.  Brewer v. 
West, 11 Vet. App. 228, 234 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, in the absence of a 
current disability and medical evidence relating a current 
disability to service, the veteran's claim must be denied as 
not well grounded.  

The Board is unaware of any outstanding evidence, which could 
serve to well ground the veteran's claim.  Should the veteran 
obtain such evidence, he may request that the RO again 
consider his claim for service connection.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).

Entitlement to compensable disability evaluation for 
fracture, navicular right foot and excision bone spur, right 
great toe.

The veteran also alleges that he is entitled to an increased 
disability evaluation to reflect more accurately the severity 
of his right foot symptomatology.  The preliminary question 
before the Board is whether the veteran has submitted a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), and if so, whether the VA has properly assisted 
him in the development of his claim.  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 (1992).  
Accordingly, the Board finds that the veteran has presented a 
well-grounded claim.
Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).  In every instance 
where the schedule does not provide for a 0 percent 
evaluation for a diagnostic code, a 0 percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45 (1999), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (1999).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45 (1999).  
With regard to the right foot, service medical records show 
that the veteran sustained a fracture to the distal medial 
aspect of the proximal phalange in December 1977.  In April 
1979, the veteran dropped an ice chest on his right foot.  X-
rays revealed no fracture.  In April 1981, the veteran 
complained of swelling of the right ankle, and was diagnosed 
with tendonitis.  In April 1983, the veteran suffered a 
fracture to the right navicular of the right foot when his 
foot was run over by a forklift.  A June 1987 VA radiographic 
report reflects that the veteran had degenerative changes of 
the first interphalangeal on the right foot.  In August 1987, 
the veteran was diagnosed with post traumatic arthritis with 
ganglion in the right great toe and underwent excisional 
biopsy of a post traumatic mucus cyst.  X-rays taken in 
November 1987 revealed a large calcaneal spur plantar on the 
right foot.  The veteran was diagnosed with plantar fasciitis 
of the right foot.  In August and September 1988, the veteran 
complained of pain and numbness in the right lower extremity 
and foot.  The veteran continued to seek treatment for pain, 
swelling and numbness in the right lower extremity and foot 
through January 1989.

A February 1989 Physical Board Examination report shows that 
a bone scan revealed marked uptake at the talonavicular joint 
in the right foot.  Regular x-rays were essentially normal.  
Physical examination showed that the veteran had minimal 
swelling and tenderness at the talonavicular joint, but there 
was full range of motion of the talocrural joint.  The 
veteran was diagnosed with post traumatic right talonavicular 
degenerative joint disease, synovitis, and right foot pain 
secondary to post traumatic right talonavicular degenerative 
joint disease.  The examiner opined that the veteran appeared 
to have a permanent and stationary condition secondary to an 
arthrosis of his right foot requiring him to wear modified 
footwear at all times.  Specifically, the veteran was advised 
to wear running shoes at all times.  In March 1989, the 
veteran was found to be unfit for duty as a result of his 
right foot disability and he was placed on the temporary 
disability retired list.  The evaluation board indicated that 
the veteran's disability was consistent with a 10 percent 
disability evaluation under 38 C.F.R. §, 4.71a, Diagnostic 
Code (DC) 5003.  

Post-service medical records show that the veteran was 
afforded a VA foot examination in March 1990.  At that time, 
the veteran indicated that since undergoing surgery in 1987, 
he had not had any trouble with either of his big toes.  
However, he did report having problems with his right foot 
from the heel to the toes.  He described having a sensation 
like "hot cakes" and stated that he typically wore out his 
right shoe much faster than his left shoe.  He also reported 
having swelling of the right foot.  Physical examination 
revealed dorsiflexion of the ankles of 10 degrees 
bilaterally, and plantar flexion to 50 degrees on the right 
and 40 degrees on the left.  The examiner indicated that the 
veteran had a normal foot exam.  X-rays of the right foot 
revealed an extosis arising from the head of the first 
proximal phalanx on the medial aspect.  This was thought to 
represent a post traumatic change.  Calcaneal spurs were also 
demonstrated.  

VA inpatient and outpatient treatment records dated May 1992 
to October 1992 document treatment received for the left 
foot.  Outpatient records from Desert Valley Medical Group, 
Inc. dated September 1997 to May 1999 show that the veteran 
complained of bilateral foot pain in September 1997.  He 
reported a gradual increase in pain after experiencing relief 
from corticosteroid injections.  In a December 1997 
statement, Nicholas C. Crismali, D.P.M. indicated that he had 
treated the veteran for several years for chronic pain 
associated with both lower extremities.  Dr. Crismali stated 
that the veteran underwent release of plantar fascia and 
resection of inferior calcaneal spur in October 1996 with 
good results initially.  Thereafter, despite the use of 
prescription functional orthotics, bracing, special inserts 
and corticosteroid injections, the veteran's pain level 
continued to increase.  Dr. Crismali stated that the 
veteran's degenerative joint disease of the right foot 
required the use of a modified ankle foot orthosis.  Although 
the veteran had been using the orthosis, it had lost its 
effectiveness.  Additionally, it was noted that the veteran's 
right foot discomfort had resulted in altered weight bearing 
which had increased the strain on his left foot.  The veteran 
had also used a left foot, ankle orthosis without encouraging 
results.  Dr. Crismali noted that the veteran's employment 
involved a significant amount of climbing, standing, 
squatting and kneeling all of which increased the strain on 
both of the veteran's lower extremities and increased his 
pain and disability.  Dr. Crismali opined that the veteran 
should be considered for medical disability retirement on the 
basis of arthritic changes in his right foot and the 
recurrent pathology of his left foot.  He recommended that 
the veteran only consider future occupations involving 
sitting.  

In December 1998, the veteran returned to Dr. Crismali for 
follow-up evaluation.  He was utilizing braces on both lower 
extremities, a hinged ankle-foot orthosis a full calf length 
on the left and an ankle length on the right.  The veteran 
reported tenderness associated with both feet, with the left 
foot being worse.  He stated that this had interfered with 
his ability to perform his usual activities.  He reported 
that his activity level had diminished over the previous year 
and that he had done well until several months before the 
examination.  Physical examination revealed decreased 
sensation dorsally and plantarly on the right lower extremity 
in a patchy distribution.  On the left, there was marked 
decrease and absence actually of sensation on the dorsal 
aspect in the distribution of the peroneal nerve.  Motor 
function was diminished bilaterally.  There was exquisite 
point tenderness on palpation of the medial plantar aspect of 
the heel on the right.  The diagnosis was peripheral nerve 
entrapment, probable Baxter's nerve entrapment.  Dr. Crismali 
injected the area with corticosteroid, local anesthetic and 
Wydase.  The veteran was given a prescription for ankle foot 
orthosis on the right side equivalent to the one he had for 
the left.  

The veteran was afforded another VA examination in December 
1997.  The veteran reported having pain in his right foot 
with ambulation, which was worse in cold weather and when he 
did not wear a brace.  He also indicated that he had 
intermittent swelling with prolonged standing and walking.  
The veteran was noted to be wearing a brace on each foot.  He 
indicated that the braces helped alleviate his pain.  
Physical examination revealed plantar flexion of 40 degrees 
and dorsiflexion of 10 degrees on the right foot.  He had 
slight limitation to sub-talar motion of the right foot and a 
scar on the dorsal medial aspect of the right foot, over the 
insertion of the posterior tibial tendon.  The scar was non-
tender to palpation and sensations were intact.  There was no 
evidence of pain, hammertoes, bunions, mid foot instability 
or pain over the joint.  X-rays of the right foot revealed 
early degenerative joint disease of the mid foot joints and 
evidence consistent with a possible previous navicular 
fracture.  The diagnoses were status post great crush injury 
to the right foot, with healed fracture of the navicular and 
development of mild arthritis in the mid foot joint and 
status post plantar facial release for plantar fasciitis of 
the left foot.  The veteran indicated that he was doing well 
with pain in both of his feet. 
The most recent evidence of record is an August 1999 VA 
examination report.  The veteran presented with complaints 
that his feet had been falling asleep for approximately the 
last month.  He stated that was able to walk all day, as long 
as he wore his ankle-foot orthoses, but without the orthoses 
he was limited.  He indicated that he still had pain and 
swelling in the ankles and feet bilaterally.  The examiner 
noted that the veteran was wearing ankle-foot orthoses, 
described as calf-support with leather and dual-hinged 
uprights.  It was indicated that the orthoses did not provide 
support for the chronic dorsiflexed position.  

Physical examination revealed grossly normal appearing feet 
bilaterally with bilateral sensation intact.  Physical 
examination of the right foot revealed a 2-cm dorsum scar 
described as well healed and a medial 4-cm scar consistent 
with previous navicular surgery.  Tenderness was noted over 
the sinus tarsi and the entire joint line.  There was no 
tenderness over the plantar fascial origin.  The veteran had 
significant pain along the posterior tibial tendon course and 
to the insertion on the navicular.  The veteran was able to 
toe walk with variable antalgic gait, first favoring his left 
and then his right foot.  The veteran was also able to heel 
walk, although he complained of pain, noted to be worse in 
the right lower extremity.  Mild to moderate bilateral 
Haglund's deformities that were tender to palpation directly 
overlying the proximal calcaneus were noted.  X-rays of the 
left and right ankles were normal.  X-rays of the right foot 
revealed mild calcaneal spur and moderate Haglund's 
deformity.  

The examiner's impression was bilateral foot and ankle pain 
with some signs of posterior tibial tendonitis with marked 
tenderness at insertion bilaterally with prominent navicular 
on the right with evidence of excision of prominence on the 
left and secondary centers ossification present.  It was 
indicated that it was impossible to tell whether the veteran 
actually had a fracture at the site, but based on objective 
evidence it appeared unlikely.  Further, the veteran 
continued to have left foot pain consistent with plantar 
fasciitis.  The examiner further opined that

[t]he [veteran's] overall pain [sic] out 
of proportion to physical findings and 
radiographic studies is somewhat 
perplexing.  The [veteran] does in fact 
use bilateral ankle-foot orthoses and per 
report has bilateral rocker bottom soles 
on his work shoes.  This is consistent 
with his long history of pain that 
appears to be poorly understood by his 
treating physician as well as myself to 
come to a specific diagnosis for the 
global pain.  Since the patient is at 
least somewhat satisfied with these 
orthoses at this time, it is anticipated 
that he will continue to require them 
although without a more significant 
diagnosis their specific indication is 
somewhat dubious.  Given the patient has 
a prominent navicular on the left with a 
secondary center of ossification, it is 
likely that this [veteran's] initial 
injury from the forklift did not cause 
his pain at the insertion of his 
posterior tibial tendon or his posterior 
tibial tendonitis.  However, the 
[veteran's] pain in this area did arise 
while he was in the service, therefore it 
is likely as not that the [veteran's] 
pain over his navicular is a result of 
his service connection. 

The veteran currently has a noncompensable disability 
evaluation for fracture, navicular right foot and excision 
bone spur, right great toe pursuant to Diagnostic Code 5284.  
DC 5284 provides for a 10 percent disability evaluation for 
moderate foot injuries, a 20 percent disability evaluation 
for moderately severe foot injuries and a 30 percent 
disability evaluation is assignable for severe foot injuries.  
A note to DC 5284 provides that with actual loss of the use 
of the foot, a claimant is entitled to a 40 percent 
disability evaluation.  

In reviewing the evidence, the Board concludes that the 
veteran's disability is more appropriately rated under DC 
5284 and DC 5003 and that the veteran is entitled to a 20 
percent disability evaluation.  The evidence shows that the 
veteran was discharged from service due to "permanent and 
stationary condition secondary to an arthrosis of his right 
foot requiring him to wear modified footwear at all times."  
He currently wears a brace on his right ankle and foot, which 
has been prescribed by his private physician.  The veteran 
has been shown to have dorsiflexion of the right ankle to 10 
degrees and plantar flexion to 50 degrees (March 1990) and 
dorsiflexion to 10 degrees and plantar flexion to 40 degrees 
(December 1997).  Full range of motion of the ankle is 
measured as dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.  
In December 1998, the veteran was shown to have decreased 
sensation dorsally and plantarly on the right foot lower 
extremity in a patchy distribution.  Further, there is x-ray 
evidence of mild arthritis in the mid foot joint.  
Additionally, the record is replete with the veteran's 
subjective complaints of pain and reports that wearing braces 
relieves his pain and helps him to ambulate.  Dr. Crismali 
has indicated that despite the use of prescription functional 
orthotics, bracing, special inserts and corticosteroid 
injections, the veteran's pain level has increased.  Further, 
Dr. Crismali has indicated that the veteran's right foot 
discomfort has resulted in altered weight bearing which has 
caused an increased strain on his left foot.  On the other 
hand an August 1999 VA examination report reflects that the 
examiner concluded that the veteran's overall pain is out of 
proportion with the objective clinical evidence.  The 
examiner also concludes that even though the veteran claims 
to have some relief from his pain with the use of ankle and 
foot orthoses, without a more significant diagnosis, the 
specific indication of the orthoses is dubious.  

The veteran has plantar flexion to 40 and 50 degrees and 
dorsiflexion to 10 degrees.  While these findings are 
admittedly less than normal, they are no more than moderately 
restricted.  Accordingly, the Board concludes that the 
veteran is entitled to a 10 percent disability evaluation 
under DC 5271.   

A June 1987 VA x-ray report reveals that the veteran had 
degenerative changes of the first interphalangeal.  A 
December 1997 VA x-ray report reveals that the veteran had 
early degenerative joint disease of the right mid foot joints 
and evidence consistent with possible previous navicular 
fracture.  The veteran was diagnosed with the development of 
mild arthritis in the mid foot joint.  In the present case, 
there is clear radiographic evidence of arthritis of the 
right mid foot joint.  Under DC 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

Because the veteran has moderate limitation of motion of the 
ankle, x-ray evidence of arthritis of the right mid foot 
joint, altered weight bearing and because right ankle and 
foot orthoses have been prescribed for the veteran due to 
complaints of pain, the Board concludes that the veteran's 
disability picture is more accurately reflected by a 20 
percent disability evaluation under diagnostic codes 5284-
5003.

In reaching this conclusion, the Board has considered whether 
the veteran is entitled to a higher disability evaluation 
pursuant to DeLuca, 8 Vet. App. at 206.  While the veteran's 
right foot disability is symptomatic, including limited range 
of motion, altered weight bearing and pain, there is no 
clinical indication that his symptoms result in any 
additional functional limitation to a degree that would 
support a rating in excess of the currently assigned 20 
percent.  It is pertinent to note that while the veteran has 
complained of pain, there is no objective evidence of 
weakness, fatigue, incoordination, or any other symptoms 
resulting in additional functional limitation beyond that 
contemplated by the current 20 percent rating.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (1999).  In this regard, the Board finds that 
there has been no showing by the veteran that his right foot 
disability standing alone has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  A statement from 
Dr. Crismali indicates that the veteran should avoid 
employment involving a significant amount of climbing, 
standing, squatting, and keeling and opt for employment that 
is more sedentary and primarily involves sitting.  This 
evidence, without more, does not establish that the veteran 
experiences marked interference with employment or frequent 
periods of hospitalization, which would require an extra-
schedular evaluation.  In the absence of such corroborating 
evidence, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral carpal tunnel syndrome is 
denied.  

A 20 percent disability evaluation for fracture, navicular 
right foot and excision bone spur, right great toe is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

As previously indicated, the mere allegation that a higher 
rating is justified due to an increase in the severity of the 
service-connected disability is sufficient to render a claim 
well grounded.  Accordingly, the Board finds the veteran's 
claim of entitlement to excision, bone spur, left great toe 
and heel spur, plantar fascia, left foot, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
However, upon careful review of the evidence of record, the 
Board notes that additional development is warranted in this 
case prior to further appellate review.  

A December 1997 statement from Dr. Crismali indicates that 
the veteran underwent surgical intervention in October 1996 
for release of plantar fascia and resection of inferior 
calcaneal spur.  Likewise, a December 1997 VA examination 
report reflects that the veteran reported that he underwent 
left foot surgery with Dr. "Trusmalli," but was not sure 
what type of surgery it was.  He also reported being out of 
work for approximately two months after the surgery.  
Treatment records documenting this surgery have not been 
associated with the claims file.  As such, the Board finds 
that additional development of the record consistent with 
VA's duty to assist the veteran in development of the facts 
pertinent to his claim is required.  Accordingly, the case is 
REMANDED to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers (VA and private) who have 
treated the veteran for his service-
connected left foot disability.  After 
securing the necessary releases, the RO 
should obtain all records identified 
which have not been associated with the 
claims file, including those concerning 
the October 1996 surgery performed by Dr. 
Crismali.  All records received should be 
associated with the file.

2.  The RO should then readjudicate the 
issue of entitlement to a compensable 
disability evaluation for excision, bone 
spur, left great toe and heel spur, 
plantar fascia, left foot, in light of 
all pertinent evidence and all applicable 
laws, regulations, and case law.

3.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
review.














The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
 

